United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                  May 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30898


                            DEBORA H. ROIG,

                                                Plaintiff-Appellant,

                                VERSUS


         THE LIMITED LONG TERM DISABILITY PROGRAM; ET AL.,

                                                           Defendants,

               THE LIMITED LONG TERM DISABILITY PROGRAM,

                                                Defendant-Appellee.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           2:03-CV-1059-R


Before DAVIS, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record in this case and based upon the

briefs of the parties and argument of counsel, we affirm the

district court’s judgment essentially for the reasons stated in its

careful Order and Reasons dated August 18, 2004.

      AFFIRMED.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.